Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161683                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  NORMAN CHAMPINE,                                                                                      Elizabeth M. Welch,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 161683
                                                                    COA: 347398
                                                                    Ct of Claims: 18-000028-MZ
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 16, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief addressing whether the appellant’s
  timely filed complaint against the state constituted compliance with the notice
  requirement of MCL 691.1404. See also MCL 600.6431. The appellant’s brief shall be
  filed by August 30, 2021, with no extensions except upon a showing of good cause. In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. A reply, if any, must be filed by the appellant within 14
  days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2021
           t0421
                                                                               Clerk